 In the Matter Of COOPER, WELLS & COMPANYandAMERICANFEDERATION OF HOSIERY WORKERSCases Nos. C-736 and C-737.-Decided October 17, 1939HosieryManufacturing Industry-Interference,Restraint,andCoercion:chargesof,notsustained-Company-dominated Unions:charges of,not sus-tained-Complaint:dismissed.Mr. Earl R. Cross,for the Board.Courshon d Freeman,byMr. R. L. Freeman,of Chicago, Ill.,Mr.A. Edward Brown,of St. Joseph, Mich., andMr. C. H. Eyster,ofDecatur, Ala., for the respondent.Peach & Caddell,byMr. John H. Peach,of Decatur, Ala., for theIndependent.Mr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon separate charges duly filed 1 by American Federation ofHosiery. Workers, herein called the A. F. H. W., the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Seventh Region (Detroit, Michigan), issued its complaint,dated May 3, 1938, against Cooper, Wells & Company, St. Joseph,Michigan, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (2) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act. In substance, the complaint as amended al-leged that on or about April 20, 1937, and thereafter, the respondentdominated and interfered with the formation and administration of,and supported, two labor organizations,2 one formed at its plant in'Separate charges were filed by the A. F. A. W. In the Seventh and Tenth Regionaloffices of the Board.On January 19, 1938, the Board ordered the matter arising out ofthe charges filed in the Tenth Region transferred to and consolidated with the matterarising out of the charges filed in the Seventh Region.2Although the complaint originally referred to the two organizationsas a single organi-zation, the record shows that they were separate and distinct labor organizations.Thiserror was remedied by a motion granted by the TrialExaminer atthe hearing.16 N. L.R. B., No. 6.27 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Joseph, Michigan, and the other at its plant in Decatur, Alabama.The St. Joseph labor organization is known as Cooper, Wells andCompany Employees' Association, referred to in the record andherein called the Committee of Eleven.The labor organizationformed at the respondent's plant in Decatur, Alabama, is known asthe Independent Organization for Collective Bargaining of Em-ployees of Cooper, Wells and Company of Decatur, Alabama, and isherein called the Independent.The complaint further alleges thatthe respondent, by expressing opposition to the A. F. H. W., by in-timidating and coercing its employees into signing so-called loyaltypetitions and other petitions, and by other acts, interfered with,restrained, and coerced its employees in the exercise of the rights.guaranteed by Section 7 of the Act. The complaint and an accom-panying notice of hearing were duly served on the parties, andupon the Independent and the Committee of Eleven.On May 10,1938, the respondent filed its answer in which it denied, that it hadengaged in any unfair labor practices.Pursuant to the notice, a hearing was held in St. Joseph, Michigan,from May 12 to 18, 1938, and at Decatur, Alabama, from May 23 to26, 1938, before Hugh C. McCarthy, the Trial Examiner duly desig-nated by the Board. At the hearing the Independent filed a petitionto intervene in the proceeding.This petition was granted by theTrial Examiner.The Board, the respondent, and the Independentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.'During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the Trial Examiner's rulings and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On June 29, 1938, the Trial Examiner filed his Intermediate Re-port,. in which he found that the respondent had engaged in andwas engaging in the unfair labor practices alleged in the 'complaint,and recommended that the respondent cease and desist its unfairlabor practices and disestablish the Independent and the Committeeof Eleven as bargaining representatives of its employees.There-after, the respondent and the Independent filed exceptions to theIntermediate Report.On April 14 and on August 8, 1939, oral argument was had before'the Board at Washington, D. C. The respondent was represented bycounsel and participated in the arguments.A brief has also been"submitted by the respondent.' .The Board has considered the exceptions 'to the Intermediate Re-port.. ,As indicated by our findings, conclusions of law, and order set COOPER, WELLS & COMPANY'29forth below, we sustain the exceptions to the findings of the TrialExaminer that the respondent engaged in unfair labor practices.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCooper, Wells & Company is a Michigan corporation with its prin-cipal offices located at St. Joseph, Michigan.The respondent is alsolicensed to do business in the State of Alabama. It is engaged inthe manufacture, sale, and distribution of silk hosiery. It operatestwo hosiery-manufacturing plants, one at St. Joseph, Michigan, andthe other at Decatur, Alabama.All of the raw materials used bythe respondent, including silk, cotton yarn, rayon, combination yarn,worsted, and wool yarn, are obtained and shipped to its plants fromoutside the States of Michigan and Alabama. The respondent shipsall of the products manufactured at its Decatur plant to its St.Joseph plant for final processing operations.Approximately 93 per.cent of the finished products manufactured and processed at the re-spondent's St. Joseph plant are shipped out of the State of Michigan.The respondent employs approximately 275 employees at its Decaturplant and approximately 435 employees at its St. Joseph plant.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Hosiery Workers is a labor organizationaffiliated at the time of the hearing with the Committee for IndustrialOrganization and admitting to its membership the production andmaintenance employees of the respondent, excluding clerical andsupervisory employees.Cooper,Wells and Company Employees' Association is an unaffili-ated labor organization admitting to membership the respondent'semployees at its St. Joseph plant, excluding supervisory employees.The Independent. Organization for Collective Bargaining of theEmployees of Cooper, Wells and Company of Decatur, Alabama, isan unaffiliated labor organization admitting to membership the re-spondent's employees at its Decatur plant, excluding supervisoryemployees, watchmen, and clerical employees.III.THEALLEGED UNFAIR LABOR PRACTICESA. Alleged unfair labor practices at St. Joseph, MichiganPrior to 1937 no labor organization existed at the respondent'sSt. Joseph plant.Early in 1937, a group of knitters at the plantformed a Knitters Club for the purpose of bettering their working 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions.In the latter part of March 1937, Kelsey Smith, anA. F. H. W. organizer, appeared in St. Joseph and began organizingthe employees.On April 4, at a meeting of the Knitters Club, Smithurged the formation of an A. F. H. W. local.Within a few weeks25 employees had signed applications for membership.On April25, 1937, a charter was granted to a local union and it became BranchNo. 133 of the A. F. H. W.While a majority of the members of the Knitters Club favoredaffiliating with the A. F. H. W., there remained a militant minorityof about nine employees who were opposed to it because of its affili-ationwith the Committee for Industrial Organization.This mi-nority began agitation against the A. F. H. W. soon after Smithappeared on the scene.On April 27 the employees who were opposedto the A. F. H. W. circulated a petition among the employees, whichread :We pledge ourselves to be loyal to Cooper, Wells & Co. andforget all union activities.While this petition was circulated in the plant during working hours,itwas established that the circulation of petitions was a commonoccurrence in the respondent's plant.With but two -minor excep-tions,' the circulation of the petition was unmarred by any super-visory influence. In view of our discussion below, we do not considerthese exceptions of such a nature as to constitute unfair labor prac-tices on the part of the respondent.On April 30 the proponents of this counter movement' securedthe services of an attorney to guide them in formal matters attendantupon the formation of an independent union.Under the guidanceof the attorney, a petition was drawn up designating 11 persons asthe collective bargaining agents of the employees.Between April30 and May 4 the Committee of Eleven secured the signatures ofapproximately 276 of the 435 employees in the plant to its petition.The. signatures were, on the whole, procured outside of the plant.On May. 5 the Committee of Eleven presented its signed petition tothe respondent's officers and requested recognition as the exclusivebargaining agent of the employees.After checking the signatures onthe petition with its pay roll, the respondent granted. the -desiredrecognition.From the record it appears that the respondent's officers main-tained a neutral attitude toward unionization,of its-employees. In' Alma Herman, a-woman employee, testified that her foreman asked her to talk to theemployee who was 'circulating the petition.Herman al! first 'refused to do so, but laterchanged her mind.Herman did not sign the petition. One other woman employee, SarahLa Violette, testified that during the circulation of the petition her foreman, James Fish,asked her why she joined the A. F. H. W. and characterized all unions as a "bunch ofgraft."While this testimony was denied by Fish, we do not credit his denial.La Violette,'however, also refused to sign the petition. COOPER, WELLS- & COMPANY31conformity with this policy, the respondent held a meeting. of itsforemen in the plant on or about April 15, 1937,' and instructed theforemen that they were to take no part in the organizational activi-ties of the employees.There is some testimony as to remarks madeby foremen and subforemen indicating hostility to the A.'F. H. W.Much of this testimony is denied by the supervisors involved.Wehave examined this evidence and are not convinced, in the light ofthe entire record, that it establishes any interference of a substantialnature.While certain proponents of the Committee of Eleven' included intheir arguments to employees assertions to the effect that the re-spondent proposed to close down the plant if the A. F. H. W. becameorganized, there is no showing in the record that the respondent sanc-tioned such utterances.On the other hand, it was established thatrumors to the effect that those employees who did not join the A. F.H. W. would lose their positions were also disseminated among theworkers.Upon being advised of such rumors by certain female em-ployees who requested the respondent's officers to state its positionin the matter, the respondent called a meeting of its women em-ployees on April 28, 1937.At this meeting the respondent's officersdenied rumors to the effect that the mill would be closed down orthat the employees would be discharged for their union activities.The respondent's officers also made it clear that the union affiliationof the employees was a matter for the employees themselves to decideand that the respondent could have no voice in the matter.We are of the opinion that the evidence does not bear out theallegations of the complaint with respect to the organizational ac-tivities at St. Joseph, Michigan. It appears from the above discus-sion that the Committee of Eleven was conceived by employees whowere opposed to the formation of a union affiliated with the Com-mittee for Industrial Organization.There is no showing that therespondent fostered such opposition.On the other hand, it appearsthat the respondent's officers sought to maintain a neutral attitudein the conflict between the rival organizations.While certain minorsupervisors acted contrary to the respondent's instructions, in viewof the respondent's open declaration that the employees were free tojoin any labor organization they desired, we are not convinced thatsuch actions on the part of the respondent's supervisors interferedwith, restrained, or coerced the employees in their exercise of therights guaranteed by the Act.4{By so holding we do not meanto imply thatas a general rule an employer may avoidthe consequences of the coerciveacts of itssupervisoryemployees merely by Instructingsuch supervisors to take no partin organizationalactivities,or by making generalannouncementsof. neutralityto. Its employees.The questionin each case is 'a matter ofdegree dependinguponsuchcircumstances as the status of the supervisors involved, theeffect of theirstatements upon the employees,the stepswhich theemployer takes to 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent has not dominated or interfered withthe formation or administration of the Committee of Eleven or con-tributed financial or other support to it and has not interfered with,restrained, or coerced its St. Joseph employees in the exercise of therights guaranteed by Section 7 of the Act.B. Alleged unfair labor practices at Decatur, Alabama1.Alleged domination and support of the IndependentThe A. F. H. W. began its organizational campaign among therespondent's employees in Decatur, Alabama, in May 1937.On May10 the Chamber of -Commerce of Decatur called a meeting of thebusinessmen in the community for the purpose of reviewing the laborsituation in Decatur. It is evident from the record that the meeting.of the Chamber of Commerce was called for the purpose of opposingthe campaign of the A. F. H. W; However, there is no showingthat the respondent participated in the activities of the Chamber ofCommerce.On the day following the meeting, John Patterson, a director ofthe Chamber of Commerce, came to the respondent's plant for theostensible purpose of obtaining a position in the plant for a friend.A group of employees, gathered in front of the respondent's plant,suspected Patterson of furthering the efforts of the Chamber ofCommerce to interfere with the right of the employees to organize.Adel Powers, who was the leader of the group, suggested that theemployees go into the office and ask Patterson his purpose. Pursuantto this suggestion three employees accompanied Powers into theoffice.'While there is some conflict in the evidence as to what actuallyoccurred in the office, the following pertinent facts are virtuallyundisputed.Powers opened the conversation by protesting the ac-tions of the Chamber of Commerce and demanded to know of therespondent's supervisors, Frank Yaney and H. M. Jones, the re-spondent's labor policy.Yaney and Jones stated that they were notin a position to express the respondent's labor policy and that underthe Act their "hands were tied" so far as expressing their own opinionwas concerned.The conversation continued for some time withPowers reiterating his demand that the supervisors express the 're-spondent's labor policy.Finally, Patterson intervened and suggestedthat the employees take the matter up with the respondent's officersremove any impression which such statements may have created,and the respondent'sknown attitude.toward the unionization of its employees.Cf.Matter of Inland SteelCompanyandSteelWorkers Organizing Committee,et al.,9 N. L. R. B.783, 812;Matterof Goshen Rubber Manufacturing Companyand'United Rubber Workers of America,ItN. L. it. B. 1346.6These four employees were, or later became, members of the A.F. H. W. COOPER, WELLS & COMPANY33in St. Joseph, Michigan.Patterson agreed to act as an intermediaryfor the purpose of contacting the respondent's officers.Either Pat-terson or one of the employees-the record is not clear on this point-suggested that a petition be signed by a majority of the employeesindicating their desire to have the respondent's officers come to Decaturand explain its policy.While there is some testimony on the partof the employees that Patterson declared his hostility toward an out-side labor union and suggested the formation of an inside union,there is no showing that the respondent's supervisors acquiesced inor sanctioned such utterances.The supervisors repeatedly stated thattheir "hands were tied" so far as the expression of an opinion onlabor matters was concerned.Pursuant to the suggestion, the four employees spent the rest ofthe day in obtaining signatures of the employees on a blank pieceof paper.The employees were orally told that by signing they wereindicating their desire to have the respondent's officers come toDecatur and explain its labor policy.After securing approximately55 signatures the four employees came to Patterson's office.Whenthey appeared at his office Patterson was conferring with the re-spondent's supervisors and several other businessmen of the com-munity.The admitted object of the conference was to discuss thegeneral labor situation in Decatur and specifically whether Pattersonhad violated the Act.While the presence of the respondent's super-visors at this meeting appears somewhat suspicious, we cannot saythat it establishes a violation of the Act on the part of the respondent.After the above conference Patterson saw the four employees andagreed to telephone the respondent's officers the next morning.Onthe next day Patterson telephoned Nicholas Lahr, the respondent'smanager and vice president, and told him that the employees wantedhim to come to Decatur and express the respondent's labor policy.On the following day Lahr sent a telegram to his supervisors atDecatur indicating his willingness to have an open meeting withthe employees and suggested that such a meeting be arranged forMay 15. On May 15 the respondent's officers, accompanied by coun-sel, appeared at a meeting of the employees.After some preliminaryquestions and answers respondent's counsel explained, in substance,that under the Act the employees were free to join any organizationthey desired.There were no anti-union utterances interspersed.After the meeting was over Quimby Sewell, an employee of therespondent, asked a Board's Field Examiner who was present at themeeting, whether it would be possible under the Act to organize anindependent organization.The Field Examiner indicated that thiswas permissible under the Act. Sewell, together with another" em-ployee, James Belew, then conceived the plan of forming an inde-pendent union. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD,,On or about May 18 Belew and Sewell consulted a local attorneywho thereafter guided them in formal matters pertaining to theformation of an independent union.A petition was drawn up inwhich the signatories agreed to name a representative committee toconduct bargaining relations with the respondent.Beginning May22, the two employees proceeded to secure signatures of the employeesto this petition.By Jude 5, 206 of the approximately 275 employeeshad signed the petition.While it appears from the record that someof the signatures were procured during working hours, there is noshowing of any supervisory influence.On the other hand, the recordshows that the A. F. H. W. also solicited membership in the plantduring working hours.On or about May 30 a group of Committee of Eleven membersfrom St. Joseph, ostensibly on vacation for the Memorial Day holi-day, came to Decatur for the purpose of investigating rumors to theeffect that the employees at Decatur were rapidly joining theA. F. H. W. When they arrived at the respondent's plant they re-quested permission of the respondent's supervisors to go through theplant and talk to the employees.This request was denied until, inresponse to a telegram sent the respondent's officers at St. Joseph,an answer was received stating that it was all right to allow theemployees to go through the plant. The St. Joseph employees thenwent through the plant and made arrangements to meet with theleaders of the independent union after work.There is no showingthat employees generally were solicited on behalf of an insideorganization at this time.As a result of the contact made by the St. Joseph employees withthe leaders of the Independent group at Decatur, the Independenttook on a form somewhat similar to that of the Committee of Eleven.On or about June 3, 1937, at a meeting of the employees held offcompany property, 11 persons were chosen to represent the employeesas a Committee of Eleven for the purposes of collective bargaining.This committee adopted a set of bylaws similar to that already inforce in St. Joseph.On or about June 5 the Committee of Elevenat Decatur elected its officers and authorized its secretary and chair-man to arrange for a conference between the respondent and thecommittee.On June 9 a conference was held with the respondent'sofficers and, after checking the signatures on the above-mentionedpetition with its pay roll, the respondent recognized the Independentas the bargaining agent of its employees.We find that the respondent has not dominated or interfered withthe formation or administration of, or contributed support to, theIndependent. COOPER, WELLS & COMPANY-352.Allegedinterference,restraint, and coercionWhile the record reveals that a great deal of anti-unionliteraturewas distributed among the employees in the Decatur plant, there isno showingin the record that the respondent took any part in thisdistribution.Furthermore, it was revealed that the A. F. H. W.'sofficial publication, theHosieryWorker,also was distributed to therespondent's employees in the mill.Only one incident is cited to show any discrimination on the partof the respondent"in'the distribution of the opposing types of publi-cations.W. J. Frazier,generalorganizer for the A. F. H. W.,testified that sometime in May 1937, when he first attempted to dis-tribute copies of theHosieryWorkerin front of the respondent'splant, he was prevented from so doing by thelocalChief of Policewho told him that the company had complained of his actions. TheChief of Police, however, advised Frazier to go to the Mayor andsecure a'permit to distribute his literature.Acting upon this adviceFrazier saw the Mayor, who simply requested Frazier not to dis-tribute the literature on company property.Frazier agreed to thislimitation but later regretted his decision when he discovered thathe could not reach the employees because most of them came to workin automobiles.Frazier testified that, on the other hand, when twounidentified persons distributed copies of an anti-C. I. O. publicationto the employees they were specifically requested by the respondent'ssupervisor,Yaney, to distribute their literature at the employees'entrance.The respondent's supervisors, Yaney and Jones, both denied thatthey had complained to the police about Frazier's activities andYaney denied that he had witnessed the passing out of anti-C. I. O.literature.It appears from the recordthatFrazier'stestimony wassomewhat colored by his espousal of the A. F. H. W.'s cause.Fur-thermore, it was admitted by Frazier thatbeginningin June 1937theHosieryWorkerhas been distributed to the employees at theplantentrancewithout hindrance. In viewof all the circumstanceswe are not persuaded by this claim of discrimination.,We find that the respondenthas notinterfered with,restrained, orcoercedits employeesin the exerciseof the rights guaranteed bynone'of the allegations of unfair laborpractice havebeenfound to be supported by therecord, the complaintwill be dismissed in its entirety.Uponthe basisof theforegoingfindingsof fact,and upon theentire record in the case, the Board makes the following: 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The operations and business of the respondent constitute a con-tinuous flow of trade, traffic, and commerce among the several States,within the meaning of Section 2 (6) of the Act.2.American Federation of Hosiery Workers, Cooper, Wells andCompany Employees Association, and Independent Organization forCollective Bargaining of the Employees of Cooper, Wells and Com-pany of Decatur, Alabama, are labor organizations within the mean-ing of Section 2 (5) of the Act.3.The respondent has not dominated or interfered with the forma-tion or administration of, or contributed financial or other supportto, Cooper, Wells and Company Employees Association or Independ-ent Organization for Collective Bargaining of the Employees ofCooper,Wells and Company of Decatur, Alabama, within themeaning of Section 8 (2) of the Act.4.The respondent has not interfered with, restrained, or coercedits employees in the exercise of ' the rights guaranteed by Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that.the complaint against the respondent, Cooper, Wells & Company, St.Joseph, Michigan, be, and it hereby is, dismissed.MR.WILLIAM M. LEISERSONtook no part in the consideration ofthe above Decision and Order.0